United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2125
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Waylon Young Bird

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of South Dakota - Pierre
                                    ____________

                             Submitted: April 13, 2020
                               Filed: April 16, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, WOLLMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Waylon Young Bird appeals after a jury found him guilty of two drug offenses,
and the district court1 sentenced him to a prison term within the advisory range under

      1
       The Honorable Roberto A. Lange, then District Judge for United States
District Court for the District of South Dakota, now Chief Judge.
the United States Sentencing Guidelines Manual (“Guidelines”). His counsel has
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the sufficiency of the evidence to support Young Bird’s
convictions and his sentence.

       We conclude the evidence at trial was sufficient to support Young Bird’s
convictions. See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008)
(standard of review). As to the drug conspiracy offense, the evidence showed others
conducted methamphetamine transactions for Young Bird, drove him to obtain or sell
methamphetamine, and saw him in possession of large amounts of methamphetamine.
See United States v. Williams, 534 F.3d 980, 985 (8th Cir. 2008) (elements of drug
conspiracy). As to the possession-with-intent-to-distribute offense, the evidence
showed Young Bird was found with methamphetamine packaged for resale, cash, and
items indicative of drug distribution. See United States v. Fetters, 698 F.3d 653, 657
(8th Cir. 2012) (elements of possession with intent to distribute).

      As to Young Bird’s sentence, we discern no error in the district court’s
determination of the drug quantity, see United States v. Titlbach, 300 F.3d 919, 923
(8th Cir. 2002) (disturbing drug-quantity calculation only if entire record definitely
and firmly convinces court a mistake has been made); see also U.S.S.G.
§ 2D1.1(c)(5); or application of a 2-level role enhancement, see United States v.
Turner, 781 F.3d 374, 393 (8th Cir. 2015) (reviewing application of Guidelines de
novo and findings of fact for clear error); see also U.S.S.G. § 3B1.1 cmt. n.2 (noting
to qualify for role enhancement, a defendant must have been organizer, leader,
manager, or supervisor of one or more other participants). In addition, we conclude
Young Bird’s sentence is not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under
deferential abuse-of-discretion standard and discussing substantive reasonableness).




                                         -2-
      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues. Accordingly, we affirm, and we grant counsel leave
to withdraw.
                      ______________________________




                                       -3-